Title: To Thomas Jefferson from Henry Dearborn, 1 July 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir, 
                     War Department July 1. 1805
                        
                        I have the honor of proposing for your approbation George Bumford, Joseph G. Totten & William McKee Cadets, to be appointed Second Lieutenants in the Corps of Engineers
                  Accept Sir the assurances of my high respect & consideration
                        
                            H. Dearborn
                     
                        
                    
                     July 1. 05.
                     Approved
                                          
                  
                            
                            Th:J
                        
               